DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaji (US 2016/0159160 A1).
Regarding claim 1, Kaji discloses a tread comprising: a tread width (W(X)) extending between a first lateral side edge and a second lateral side of the tire tread; a tread thickness (H) extending from an outer, ground-engaging side of the tire tread to a bottom side of the tire tread, the tread thickness being perpendicular to the tread width; a tread length (C(Y)) extending perpendicular to both the tread width and the tread thickness; a groove (12, 13) having a depth extending into the tread thickness from the outer, ground-engaging side of the 
Regarding claim 2, figure 16 depicts discontinuities or splits between ridges which reads on laceration.
Regarding claim 3, figure 1 depicts the discontinuity is a narrow groove. 
Regarding claim 4, figure 1 depicts the one or more split bridges comprises a plurality of split bridges, such that the plurality of split bridges are arranged in a spaced-apart arrangement in the direction of the groove length. 
Regarding claim 5, figure 13 depicts the non-linear path is sinusoidal [0029, 0048].
Regarding claims 6-7, figures 4-8 and 13 depicts each of the one or more split bridges, the bottom side is spaced apart from the groove bottom by a variable distance and figure 13 further depicts the bridge extends along a non-linear  path along the length of the corresponding split bridge, where the non-linear path is an alternating path. 
Regarding claim 8, figure 13 depicts the split bridge has a constant height.
Regarding claims 12-13, figures 4 and 13 depicts where for each of the one or more split bridges, a ratio of an area of the top side of the corresponding split bridge to an area of the bottom side of the corresponding split bridge is 1 since the bridge has a rectangular shape. 
Regarding claim 14, figure 1 depicts the void forms a groove. 
Regarding claim 15, figures 1 and 4 depicts the void extends fully along the length of the corresponding split bridge. 
Regarding claim 16, the tire tread is attached to a tire carcass to form a tire [0034]. 

Claim(s) 1-8, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al (US 2014/0060717).
Regarding claim 1, Morgan discloses a tread comprising: a tread width [002] extending between a first lateral side edge and a second lateral side of the tire tread; a tread thickness (figure 7) extending from an outer, ground-engaging side of the tire tread to a bottom side of the tire tread, the tread thickness being perpendicular to the tread width; a tread length extending perpendicular to both the tread width and the tread thickness; a groove (24, 26) having a depth extending into the tread thickness from the outer, ground-engaging side of the tire tread and to a bottom thereof, the groove also having a length and a width, the length being dimensionally greater than the width (figure 2), and the length, width and depth being perpendicular to each other, one or more split bridges (28) arranged in the groove, each of the one or more split bridges having a length extending in a direction of the groove length, a height extending in a direction of the groove depth, and width extending across the width of the groove, each of the one or more split bridges having a discontinuity arranged along the width of the corresponding split bridge and extending fully across the length and height of the corresponding split bridge (figure 2), and extending fully across the length and height of the corresponding split bridge, each of the one or more split bridges having a bottom side arranged closest to the bottom of the groove, the bottom side being spaced apart from the bottom of the groove to form a void between the corresponding split bridge and the groove bottom, each of the one or more split bridges having a top side arranged closest to the outer, ground-engaging side of the tread, where at least a portion of the top side is spaced apart from the outer, ground-engaging side in the depth of the groove by a variable distance, where each of the one or more split bridges comprise a pair of projections extending from a pair of opposing side of the groove defining the groove width, such that the discontinuity (G) is arranged 
Regarding claim 2, figure 10 depicts discontinuities or splits between ridges which reads on laceration.
Regarding claim 3, figure 1 depicts the discontinuity is a narrow groove. 
Regarding claim 4, figure 8 depicts the one or more split bridges comprises a plurality of split bridges, such that the plurality of split bridges are arranged in a spaced-apart arrangement in the direction of the groove length. 
Regarding claim 5, figure 10 depicts the non-linear path is sinusoidal.
Regarding claims 6-7, figure 2 depicts each of the one or more split bridges, the bottom side is spaced apart from the groove bottom by a variable distance and figure 10 further depicts the bridge extends along a non-linear  path along the length of the corresponding split bridge, where the non-linear path is an alternating path. 
Regarding claim 8, figure 10 depicts the split bridge has a constant height.
Regarding claim 11, Morgan teaches a width of the discontinuity is 0.5 mm [0013].
Regarding claim 14
Regarding claim 15, figure 10 depicts the void extends fully along the length of the corresponding split bridge. 
Regarding claim 16, the tire tread is attached to a tire carcass to form a tire. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al (US 2014/0060717).
Regarding claims 12-13, Morgan discloses the ratio of the top of the bridge to the groove is 10-40% and the ratio of the bottom of the groove to the bottom of the bridge is 15-50% [0008]. Therefore, ratio of the split bridge of the top side of the corresponding split bridge to an area of the bottom of the side is .20- 2.6. Applicant’s range overlaps with the prior art’s range. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in order to promote laminar flow of water through the channel which contributes to maintaining hydroplaning resistance of the tire [0043].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US 2014/0060717) in view of Morishita (JP06191231A). 

Although Morgan does not explicitly disclose the split bridges having a variable height along its length, analogous art, Morishita, depicts variable height in figures 1 and 2 and further states the inclination of the height is anywhere from 20-70° [0009]and the height is anywhere from 20-50% of the groove width [0010]. Therefore, the different ranges of the angle and height of the protrusion indicate variable heights of the protrusion. Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated variable heights in the split bridges in order to balance rigidity of the block and drainage [0009-0010]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749